
	

113 S2698 IS: RELIEVE Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2698
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. King (for himself, Mr. Warner, Mr. Tester, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide regulatory easement for lending institutions that enable a vibrant economy.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
		  Regulatory Easement for Lending Institutions that Enable a Vibrant Economy Act of 2014 or the RELIEVE Act.(b)Table of ContentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					TITLE I—Expansion of small bank holding company policy statement definition
					Sec. 101. Changes required to small bank holding company policy statement on assessment of
			 financial and managerial factors.
					Sec. 102. Conforming amendment.
					Sec. 103. Definitions.
					TITLE II—Qualified mortgages for rural lenders
					Sec. 201. Qualified mortgages for rural lenders.
					TITLE III—Insurance of amounts held on behalf of others
					Sec. 301. Insurance of amounts held on behalf of others.
				IExpansion of small bank holding company policy statement definition101.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors(a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System (hereafter in this Act referred
			 to as the Board) shall publish in the Federal
			 Register proposed revisions to the  Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors (12 C.F.R.
			 part
			 225 appendix C) that provide that the policy shall apply to bank holding
			 companies and savings and loan holding companies which have pro forma
			 consolidated
			 assets of less than
			 $1,000,000,000 and that—(1)are not engaged in significant nonbanking activities either directly or through a nonbank
			 subsidiary;(2)do not conduct significant off-balance sheet activities  (including securitization and asset
			 management or administration) either directly or  through a nonbank
			 subsidiary; and(3)do not have a material amount of debt or equity securities outstanding (other than trust preferred
			 securities) that are registered with the Securities and Exchange
			 Commission.(b)ExclusionsThe Board
			 may exclude any bank holding company or savings and loan holding company,
			 regardless of asset size, from the policy statement under subsection (a)
			 if the Board determines that such action is warranted for supervisory
			 purposes.102.Conforming amendmentSection 171(b)(5)(C) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5371(b)(5)(C)) is amended by inserting or small savings and loan holding company after any small bank holding company.103.DefinitionsFor the purposes of this title:(a)Bank holding companyThe term bank holding company has the same meaning  as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).(b)Savings and loan holdingThe term savings and loan holding company has the same meaning as in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)).IIQualified mortgages for rural lenders201.Qualified mortgages for rural lendersSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended—(1)in subparagraph (E)(vi)(II), by striking a limit set by the Board and inserting 1,000 per year; and(2)by inserting after subparagraph (E) the following:(F)RuralThe term rural means any area other than—(i)a city or town that has a population of greater than 50,000 inhabitants; and(ii)any urbanized area contiguous and adjacent to a city or town described in clause (i)..IIIInsurance of amounts held on behalf of others301.Insurance of amounts held on behalf of othersSection 207(k) of the Federal Credit Union Act (12 U.S.C. 1787(k)) is amended—(1)in paragraph (1)(A)—(A)by inserting after payable to any member the following: , or to any person with funds lawfully held in a member account,; and(B)by striking and paragraphs (5) and (6);(2)in paragraph (2)(A), by striking (as determined under paragraph (5));(3)by redesignating paragraph (5) as paragraph (6); and(4)by inserting after paragraph (4) the following:(5)Coverage for interest on lawyers trust accounts and other similar escrow accounts(A)Pass-through insuranceThe Administration shall provide pass-through share insurance for the deposits or shares of any
			 interest on lawyers trust account (commonly referred to as IOLTA) or other similar escrow accounts.(B)Treatment of IOLTAs(i)Treatment as escrow accountsFor share insurance purposes, IOLTAs are treated as escrow accounts.(ii)Treatment as member accountsIOLTAs and other similar escrow accounts are considered member accounts for purposes of paragraph
			 (1), if the attorney administering the IOLTA or the escrow agent
			 administering the escrow account is a member of the insured credit union
			 in which the funds are held.(C)DefinitionsFor purposes of this paragraph:(i)Interest on lawyers trust accountThe terms interest on lawyers trust account or IOLTA mean a system in which lawyers place certain client funds in interest-bearing or dividend-bearing
			 accounts, with the interest or dividends then used to fund programs such
			 as legal service organizations who provide services to clients in need.(ii)Pass-through share insuranceThe term pass-through share insurance means, with respect to IOLTAs and other similar escrow accounts, insurance coverage based on the
			 interest of each person on whose behalf funds are held in such accounts by
			 the attorney administering the IOLTA or the escrow agent administering a
			 similar escrow account, in accordance with regulations issued by the
			 Administration.(D)Rule of constructionNo provision of this paragraph shall be construed as authorizing an insured credit union to accept
			 the deposits of an IOLTA or similar escrow account in an amount greater
			 than such credit union is authorized to accept under any other provision
			 of Federal or State law..
				
